Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 have been previously cancelled. Claims 11-20 are currently pending in this application. Claim 19 has been withdrawn pursuant to a previous requirement of restriction/election, accordingly, claims 11-18, and 20 are considered in this Office action, with claims 11, 16, 17 amended. 

Election/Restrictions
Applicant's election with traverse of species of Fig. 10(c) in the reply filed on July 6, 2021 is acknowledged. The traversal is on the ground(s) that the Dietze (US 2012/0211024 A1) does not disclose the limitation of means being provided in or on the tube element, as recited in the amended claim 11. Examiner notes that this limitation is newly added to the claim in the current claim amendment filed on July 6, 2021. Further, such limitation is taught by Park (US 2002/0000019 A1) and/or Ohnoda (US 2004/0040496 A1). Examiner takes position that the limitations in the newly amended claim 11 fail to define a contribution over the combination of Dietze and Park, as discussed below, and unity of the inventions is lacking between species (a)-(e). 
Applicant identified claim 11 as generic, and claims 12-20 as drawn to the elected species of Fig. 10(c). However, claim 19 recites at least one separating element in the tube element, which essentially blocks radiation of the plurality of UV radiation 
The restriction requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the differences between apparatus embodiments of the invented apparatus in Figs. 9(a) and 9(b) that account for differences in concentration of radicals and amount of removal of lacquer layer. Specification merely discloses that in Fig. 9(a), a liquid medium, such as hydrogen peroxide (H2O2) or DI water, is supplied to the substrate via the supply line 24 while the radiation source 32 is operated (p. 19 lines 8-12), and that in Fig. 9(b), ozone water O3- H2O is directed onto the substrate via the supply line 24, while the radiation source 32 is activated (p. 20 lines 3-5). If the type of the liquid medium is the only factor accounting for such different performance, the proper labeling on the drawings is needed for clarity, if there are other structural differences that contribute to the difference in performance, they must also be clearly illustrated. Clarification and/or correction is requested.
The drawings are further objected because the thick lines depicted on the perimeter of the tube 30 in Figs. 9(c) and 10(a), and inside the tube 30 in Figs. 10(b) and 10(c) are not labeled. It appears that these lines illustrate the reflective coating, and 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words. The abstract should be within the range of 50 to 150 words. Correction is required.
The abstract of the disclosure is objected to because the abstract contains legal phraseology often used in patent claims, such as “wherein”. The form and legal phraseology often used in patent claims should be avoided. Correction is required.
The disclosure is objected to because of the following informalities: 
“The radiation source 132” (p. 17 line 15) should be changed to “The radiation source 182”.
“the reflector 126” (p. 26 line 25) should be changed to “the reflector 226”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation "means provided in or on the tube element for adjusting the radiation exiting the outlet opening" (claim 11) has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "means" coupled with functional language "adjusting the radiation exiting the outlet opening " without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: reflective coating, foil, reflector, or mirror arranged on or in the tube 30, as presented in Figures 9(c), 10(a), (b), 11, 12.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-18, 20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites “means for adjusting the radiation exiting the outlet opening through the tube element, provided in or on the tube element, such that intensity of the radiation increases towards the longitudinal center plane of the chamber”. Since the adjusted radiation is recited as exiting the outlet opening, it appears that the recited adjusted radiation is outside the chamber; while the longitudinal center plane of the chamber is inside the chamber. Thus, the pattern of the intensity is not clear, e.g. whether the radiation decreases from the longitudinal center plane of the chamber as it is exiting the outlet opening toward the surface of the substrate, or the recited radiation is inside the chamber and is having intensity increasing from the outer periphery of the chamber towards the longitudinal center plane of the chamber (similar to pattern shown for radical concentration on upper graph in Fig. 9(a)). For the purpose of this examination it is interpreted as any apparatus comprising reflective coating, foil, reflector, or mirror arranged, or equivalents thereof, provided in or on the tube element adjusts radiation intensity adjusts in the claimed manner. Clarification/and/or correction is required. This rejection affects all claims dependent on claim 11.
Claim 12 recites “the means”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination it is interpreted as “the means for adjusting the radiation exiting the outlet opening”. Clarification/and/or correction is required. This rejection affects all claims dependent on claim 12.
Claim 13 recites “the optical means”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination it is interpreted as “the at least one optical element”. Clarification/and/or correction is required. This rejection affects all claims dependent on claim 13.
Claim 13 recites” at least one mirror element which is arranged at a side of the at least one radiation source opposite from the substrate”. The meaning of “opposite from the substrate” is not clear, e.g. whether the at least one at least one mirror element is to be arranged on the side of radiation source that is opposite to the side facing the substrate, or the at least one mirror element is located anywhere within the tube element, as the tube element as a whole is positioned opposite the substrate. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention For the purpose of this examination it is interpreted as it can be either. Clarification/and/or correction is required. This rejection affects all claims dependent on claim 13.
Claim 18 recites “the means comprise a plurality of at least three UV radiation sources, said UV radiation sources being located within the tube element, adjacent to each other and adjacent to a portion of the tube element which is arranged in the outlet opening or outside the chamber, wherein the adjacent radiation sources emit UV radiation with different radiation intensities”. There is insufficient antecedent basis for the limitation “the means” in the claim. Further, it appears that the recited “plurality of at least three UV radiation sources” refers to “at least one UV-radiation source in the tube element”, recited in claim 11, and not “the means for adjusting the radiation exiting the outlet opening”. Clarification/and/or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-16,18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietze (US 2012/0211024 A1), hereinafter Dietze and Park et al. (US 2002/0000019 A1), hereinafter Park.
Regarding claim 11, Dietze discloses an apparatus for applying a liquid medium irradiated with UV radiation onto a substrate (e.g. Fig. 1, Abstract), the apparatus comprising a housing (20) having an elongated chamber (22, e.g. Fig. 1), at least one inlet opening (at the bottom of 24) which opens into the chamber (e.g. Fig. 3), and at least one outlet opening (e.g. Fig. 3) opposite the inlet opening and extending over the length of the chamber (e.g. para 44); a tube element (32) at least partially transparent to UV radiation, extending in a longitudinal direction through the chamber (para 47), and arranged in the chamber such that a flow space is formed between the tube element and the wall of the chamber (e.g. Fig. 3), and extends into the outlet opening in the housing and thereby forms two longitudinally extending outlet slits between the tube element and the housing (Fig. 3), and at least one UV-radiation source (30, 30’) in the 
Park teaches an apparatus (Fig. 3, para 49) comprising a tube element transparent to UV radiation (quartz tube 115), a UV-radiation source (UV light lamp 117) in the tube element; and a reflective film 115(a) provided on the tube element (Fig. 3b), that reflective film can be made by depositing a material having a light reflective characteristic, and that such arrangement allows a light from the ultraviolet light lamp be concentrated to the substrate thereby increasing a light efficiency (para 53). The reflective film is interpreted as means for adjusting radiation provided on the tube element. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the apparatus of Dietze with the reflective film of Park for the predictable result of reflecting the radiation in the direction of the substrate, since the number of rationales identified by Supreme Court in KSR to support 
Regarding claim 12, Dietze discloses that the tube element (32) has a round cross section (e.g. Fig. 3). The reflective film (115a) taught by Park, interpreted as the means for adjusting the radiation, reflects light, and thus, reads on the claimed optical element; it is arranged at the top portion of the tube element, and it is capable to vary the intensity of the radiation exiting the tube element such that the intensity steadily increases towards the longitudinal center plane of the chamber, as claimed.
Regarding claim 13, the reflective film (115a) taught by Park reads on the claimed mirror element, in the broadest reasonable interpretation, it is arranged at a 
Regarding claim 14, Park teaches that the mirror element (115a) is symmetrical with respect to the longitudinal center plane of the chamber (e.g. Fig. 3b).
Regarding claim15, Park teaches that that the mirror element (115a) at least partially encompasses the at least one radiation source (e.g. Fig. 3b).
Regarding claim 16, Dietze discloses that the radiation source (30) is arranged on the longitudinal center plane of the chamber and below a transverse center plane of the tube element, which extends perpendicular to the longitudinal center plane of the chamber and dissect the tube element in the middle, such that the radiation element is shifted towards the outlet opening (Fig. 3).
Regarding claim 18, Dietze discloses at least two UV radiation sources located within the tube element, adjacent to each other (Fig. 3), and emitting UV radiation with different radiation wavelengths (e.g. paras 52 and 53). The radiation intensity is known to be inversely proportional to the radiation wavelength (see e.g.  https://sites.google.com/site/frcrphysicsnotes/electromagnetic-radiation, copy is attached to this Office action), and thus, the UV radiation sources supplied with the same power and emitting UV radiation with different radiation wavelengths, as disclosed by Dietze, emit UV radiation with different radiation intensities, as claimed. Dietze discloses one UV radiation source arranged adjacent to a portion of the tube element arranged in the outlet opening (Fig. 3). Dietze further teaches that further rod lamps are received within the cover 32, which may each emit different radiation or also the same radiation, and that by the arrangement and the choice of rod lamps a desired radiation i.e. more than one, adjacent to a portion of the tube element arranged in the outlet opening. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate UV radiation source arranged adjacent to a portion of the tube element arranged in the outlet opening, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. The motivation for doing so would be to generate a desired radiation profile. Examiner notes that the recitations “a plurality of at least three UV radiation sources” and “the UV radiation sources … adjacent to each other … the adjacent radiation sources emit UV radiation with different radiation intensities” are interpreted that the number of the adjacent UV radiation sources can be less than three, i.e. not all UV radiation sources of the plurality of at least three UV radiation sources have to be adjacent.
Regarding claim 20, Dietze discloses at least one first UV radiation source (30’) in the tube element, which is arranged to emit UV radiation at least into the flow space, and at least one second UV radiation source (30), arranged to emit UV radiation through the outlet opening. Dietze further teaches that the second UV radiation source .
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietze (US 2012/0211024 A1), hereinafter Dietze, Park et al. (US 2002/0000019 A1), hereinafter Park, and Ohnoda (US 2004/0040496 A1), hereinafter Ohnoda.
The reliance of Dietze and Park is set forth supra.
Regarding claim 17, Dietze discloses that the at least one radiation source (30) is arranged on the longitudinal center plane of the chamber and below a transverse center plane of the tube element, which extends perpendicular to the longitudinal center plane of the chamber and dissect the tube element in the middle, that the radiation element is shifted towards the outlet opening (Fig. 3). Park teaches that the mirror element (115a) is arranged above the transverse center plane of the tube element (Fig. 3b). Park does not teach that the mirror element is at least partially arranged underneath the transverse center plane of the tube element.
Ohnoda teaches an apparatus (Fig. 1) comprising a tube element (B) transparent to UV radiation, a UV-radiation source (B1, B2) in the tube element; and means for adjusting the radiation (B4) provided in the tube element above the UV-radiation source (Fig. 1, Abstract). The taught reflector is interpreted as the mirror element, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the reflecting means taught by Ohnoda for the reflective means taught by Park for the predictable result of reflecting radiation portion directed away from the substrate, since the number of rationales identified by Supreme Court in KSR to support a conclusion of 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the  mirror element of Ohnoda in  the apparatus of Dietze adjacent the UV radiation source (30) arranged below the transverse center plane of the tube element, such that the mirror element is also arranged  below the transverse center plane of the tube element, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to reflect the radiation emanating from the UV- radiation source toward the substrate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See MPEP 804.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 11, 12-14, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 10, and 17 of Application No. 15/751,194, US PGPUB 2018/0221919 A1, Notice of Allowance mailed on April 14, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. 
Specifically, conflicting claims 1 and 17 recite an apparatus comprising: a housing having an elongated chamber, at least one inlet opening, at least one slit shaped outlet opening; a tube element, at least one UV-radiation source in the tube element, and means for influencing the radiation which is emitted by the at least one UV 
Similarly, the conflicting claims 10 and 17 recite that the means comprise a plurality of at least three UV radiation sources, said UV radiation sources being located within the tube element, adjacent to each other and adjacent to a portion of the tube element which is arranged in the outlet opening or outside the chamber, wherein the adjacent radiation sources emit UV radiation with different radiation intensities, as recited in claim 18 of the instant application. “The recited limitation is substantially the same as “the means comprise a plurality of at least three UV radiation sources, that the UV radiation sources being located within the tube element, adjacent to each other and adjacent to a portion of the tube element which is arranged in the outlet opening or outside the chamber, that the adjacent radiation sources emit UV radiation with different radiation intensities” recited in claim 18 of the instant application. Claim 18 is dependent on claim 11, and therefore, this limitation is a narrower limitation of broader limitation “means for adjusting the radiation exiting the outlet opening through the tube element, provided in or on the tube element” recited in claim 11. Though the conflicting claims 17 and 10 do not recite that the means for influencing the radiation adjust the radiation such that the intensity of the radiation 
Conflicting claim 6 claims at least substantially the same subject matter, as claim 14 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/IRINA GRAF/Examiner, Art Unit 1711